TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00293-CR


                               Osmani Limonta-Diaz, Appellant

                                                v.

                                  The State of Texas, Appellee




             FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-DC-17-302345
            THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due November 5, 2018. On counsel’s

motions, the time for filing was extended to February 4, 2019. Appellant’s counsel has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than March 21, 2019.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on February 7, 2019.



Before Justices Goodwin, Baker, and Triana

Do Not Publish